978 A.2d 918 (2009)
200 N.J. 225
In The Matter Of Andrew M. KIMMEL, an Attorney at Law.
D-7 September Term 2009.
Supreme Court of New Jersey.
September 17, 2009.

ORDER
ANDREW M. KIMMEL, formerly of CEDAR KNOLLS, who was admitted to the bar of this State in 1968, and who has been suspended from the practice of law since May 24, 2006, having tendered his consent to disbarment as an attorney at law of the State of New Jersey, and good cause appearing;
It is ORDERED that ANDREW M. KIMMEL is disbarred by consent, effective immediately; and it is further
ORDERED that respondent's name be stricken from the roll of attorneys and that he be permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this state; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.